DETAILED ACTION
	
 Response to Amendment
The response filed on 11/23/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-18 have been examined.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered as follows:
Applicant’s arguments with respect to claim 1 (in page 13) state that
“Applicant maintains that Ferris, Cabrio, and Stearns are silent regarding “the central
software enterprise license management server computer enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies,” as recited in claim 1, and similarly in claims 7, and 13 Accordingly, Applicant respectfully submits that Ferris in view of Cabrio, and in further view of Stearns fail to teach or suggest any of the aforementioned features.”

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The other independent claims 7 and 13 are likewise traversed for similar reasons to independent claims 1.
In response to the art rejection(s) of the remainder of dependent claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed on 11/23/2022, Examiner respectfully notes as follows.  For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claims 1, 7 and 13 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 7 and 13 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to the claims 1, 7 and 13 indicating “enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies” is not supported in the Applicant Specifications.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over Ferris et. al. (U.S. Patent Application Publication 2011/0131315) in view of Cabrio E., et.al., “(2014) These Are Your Rights. In: Presutti V., d’Amato C., Gandon F., d’Aquin M., Staab S., Tordai A. (eds) The Semantic Web: Trends and Challenges. ESWC 2014. Lecture Notes in Computer Science, vol 8465. Springer, Cham” further in view of Stearns (U.S. Patent Application Publication 2012/0159611) further in view of Viswanathan, et. al., US 2019/0392117.
Regarding claim 1, Ferris teaches a method of detecting and monitoring of natural language software license terms and 2conditions within an enterprise system, the enterprise system comprising a plurality of 3client computers each having a client agent with monitoring agent, the client agent of each 4of the plurality of client computers being in communication with a central software 5enterprise license management server computer, the central software enterprise license 6management server computer being in communication with remote hosted services, the 7method comprising the steps of:  
8the client agent of at least one client computer of the plurality of client computer 9intercepting installation of software on the at least one client computer and upon 10installation of the software, extracting installation data comprising: natural language 11licensing text of software license terms and conditions from the installation of the 12software and an audit trail associated with the installation of the software(Ferris, [0056, 0060] and Fig. 3 teaches “In particular, the software compliance module 332 can be configured to receive an identification of the software programs utilized by the computing processes 316 and 318 from the monitoring module 324. The identification can include the name of the software programs, the type of the software programs, the version of the software programs, the vendor of the software programs, the number of instances of the software programs utilized by the computing processes, and the like”); and the monitoring agent reporting, logging or auditing user actions that violate the set of 27 rules of the configuration file identified for the installation of the software on the client computer (Ferris, [0062-0063] teaches “The software compliance module 332 can be configured to retrieve and search the user record 328 to determine the number of held software licenses. To achieve this, the software compliance module 332 can be configured to include the necessary logic, instructions, commands, and protocols to communicate with the repository 330 and to search the user record 328. In embodiments, once the software license compliance is determined, the software compliance module 332 can be configured to perform a number of actions.”).  However Ferris fails to teach 16the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text , wherein abstracting the licensing restrictions includes extracting one or more relevant portions of software licensing terms and conditions;  19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer; the client agent invoking the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer ; and the central software enterprise license management server computer enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies.  
However, Cabrio teaches the remote hosted services receiving the natural language licensing text and type of 17installation from the central software enterprise license management server computer 18and abstracting licensing restrictions from the natural language licensing text , wherein abstracting the licensing restrictions includes extracting one or more relevant portions of software licensing terms and conditions (Cabrio, pg. 5, sec 
    PNG
    media_image1.png
    344
    510
    media_image1.png
    Greyscale
2.2 & Fig. 1 teaches “After choosing the vocabularies to be used to express licenses in RDF, we can now describe our framework for RDF-based licenses specifications automatically extracted from natural language texts. The architecture of NLL2RDF is visualized in Figure 1. NLL2RDF can be accessed both by humans through the web interface21 and by automated tools through the API of the system”; web interface interpreted as remote hosted services).
Ferris and Cabrio are considered to be analogous to the claimed invention because they relate to processing of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris on software license compliance and monitoring of a remote computing resources with the Natural Language Processing techniques to extract information in a license teaching of Cabrio to provide machine readable representation of licensing information (see Cabrio, pg. 3 lines 11-16). 
However, Ferris in view of Cabrio fails to teach the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer; the client agent invoking the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer; and the central software enterprise license management server computer enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies.
However, Stearns teaches 19the central software enterprise license management server computer receiving the 20abstracted licensing restrictions from the remote hosted services and generating a 21configuration file with a set of rules that represent the restrictions abstracted for 22implementation by the client agent of the at least one client computer (Stearns Fig. 3 and [0028] teaches “For example, an enterprise-level license abstraction server 330 may provide licenses to software packages or features to one or more license abstraction servers 100 at various other locations 190, 310, 320; enterprise-level abstraction server is interpreted as the remote hosted services processing . Stearns [0029] The abstraction system(s) may interface with one or more third-party licensing servers 340 as are known in the art. By themselves, the third-party licensing servers do not provide any abstraction or push capabilities as described herein. Rather, they serve as a source of licenses that can be managed, abstracted, and pushed in whole or in part by the license abstraction server 100 to clients as described herein”; the license abstraction server is interpreted as the central software enterprise license management server); the client agent invoking the configuration file through the monitoring agent with the set of rules identified for the installation of the software on the at least one client computer (Stearns [0036] and Fig 4 teaches a process step to generate a configuration file for client use, at one or more remote clients 150 and a step to push the configuration file from the central license abstraction server 100 to one or more remote clients 150 implemented in the computer program mentioned in Stearns, [0045]).
Ferris, Cabrio and Stearns are considered to be analogous to the claimed invention because they relate to processing of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris and Cabrio on license abstraction and software license compliance and monitoring of a remote computing resources with the central administration of licensed software teachings of Stearns to provides advantageous methods and systems for managing software features and licenses by allowing for pushing licenses for software and/or software features to remote clients (see Stearns, [0005]).  
However, Ferris in view Cabrio further in view of Stearns fails to teach the central software enterprise license management server computer enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies.
However, Viswanathan teaches the central software enterprise license management server computer enforcing the removal of the installed software from the client computer based on the abstracted licensing restrictions, wherein the removal is based on one or more altered policies (see Viswanathan, [0041] where the license engine (interpreted as the central software enterprise license management server) provides specific keys to restrict access to stored license info (interpreted as altered policies), and the untrustworthy application is deleted or uninstalled(interpreted as enforcing the removal of installed software from client computer)).
Ferris, Cabrio, Stearns and Viswanathan are considered to be analogous to the claimed invention because they relate to processing of software license features. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ferris, Cabrio and Stearns on license abstraction and centralized administration of  software license compliance and monitoring of a remote computing resources with the removal of applications based on license restriction teachings of Viswanathan to improve isolation and compatibility while reducing maintenance costs (see Viswanathan, [0001]).
Regarding claim 2, Ferris in view of Cabrio further in view of Stearns further in view of Viswanathan teach the method of claim 1.  Cabrio further teaches wherein abstracting licensing restrictions from the natural language licensing text comprises the steps of: digesting and extracting words, phrases, and paragraphs containing usage restrictions on licensed natural language licensing text of the installed software (Cabrio, pg. 5 sect 2.2 teaches “After choosing the vocabularies to be used to express licenses in RDF, we can now describe our framework for RDF-based licenses specifications automatically extracted from natural language texts.  NLL2RDF access such NL text T and applies some preprocessing steps: tokenization, lemmatization, part-of-speech tagging. After that, a classification step is performed, using kernel methods”); and cognitively analysing extracted restrictions on natural language licensing text to determine keywords with an association with parameters and application programming interfaces (Cabrio, pg. 5 sect 2.1 (and Fig. 1, RDF license generator module & RDL license specifications) teaches “The NLL2RDF framework will adopt CC REL vocabulary to specify CC licenses, and the ODRL vocabulary to specify all other licenses”; interpreted and analyzing the natural language license text to determine the keywords).
Regarding claim 3, Ferris in view of Cabrio further in view of Stearns further in view of Viswanathan teach the method of claim 1, Ferris further teaches wherein the remote hosted services are cloud based( Ferris, Fig. 2 and [0029] teach that  while a browser interface or other front-end can be used to view and operate the set of instantiated virtual machines 116 from a client or terminal, the processing, memory, communications, storage, and other hardware as well as software resources required to be combined to build the virtual machines or other resources are all hosted remotely in the cloud 102).
Regarding claim 4, Ferris in view of Cabrio further in view of Stearns further in view of Viswanathan teach the method of claim 1, Stearns further teaches wherein the configuration file created by the central software enterprise license management server computer comprises at least one process name as a key and keywords as values (Stearns [0006] teaches a method of managing software features includes receiving a first software license that defines rights for a first licensed software package at a central license abstraction server. The method further includes generating a first configuration defining a first set of features that includes features available in the first licensed software package allowed for client use).
Regarding claim 5, Ferris in view of Cabrio further in view of Stearns further in view of Viswanathan teach the method of claim 1, Ferris further teaches wherein the audit trail comprises a series of records of computer events of the at least one client computer, records about an operating system, an application, or user activities of the at least one client computer (Ferris [0073] teaches the monitoring system 302 can perform various actions associated with the determined compliance. For example, the monitoring system 302 can report the determined compliance to the user 310).
Regarding claim 6, Ferris in view of Cabrio further in view of Stearns further in view of Viswanathan teach the method of claim 1, Cabrio further teaches wherein the cognitive services cognitively abstracts licensing restrictions from the natural language licensing text by natural language processing and deep learning (Cabrio, Fig. 1 and  pg. 3 lines 3-10 teach adopting Natural Language Processing (NLP) techniques to develop an automated online framework called NLL2RDF (Natural Language License to RDF) able to “translate” natural language licenses specifications into their RDFcenses specifications into their RDF definition using either the ODRL or the CC REL vocabulary. More precisely, NLL2RDF relies on machine learning techniques: the task is treated as a classification problem in supervised learning, and the adopted learning algorithm is Support Vector Machines (SVM)).
Regarding claim 7, is directed to a computer program product claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 8, is directed to a computer program product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 9, is directed to a computer program product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 10, is directed to a computer program product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 11, is directed to a computer program product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 12, is directed to a computer program product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 13, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 14, is directed to a computer program product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 15, is directed to a computer program product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 16, is directed to a computer program product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 17, is directed to a computer program product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 18, is directed to a computer program product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasman US Patent Application Publication 2008/0141335 teaches implementation of organization policies for the use of software products (see Kasman, Fig. 2).
Wodetzki et.al. US Patent Application Publication 2018/0268506 (cited in IDS) teaches machine evaluation of contract documents to quickly and inexpensively present contract portfolio data in an accurate, organized, searchable and time-organized manner (see Wodetzki, [0007]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        /BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656